department of the treasury internal_revenue_service washington d c sep 3q ae on ’ e tax_exempt_and_government_entities_division u i l kekerekeerkreeeeerrerereere keekeeekkrerererreerrreeee kkrerererrrereerrerrerer krerekrererrereerereerrerer legend taxpayer a rrr r ka kaerkkkrrekrererere ira x ahir ra kerr re rrr rr kerrier individual m iii er iri trust t amount d er keke iaea rr rie e rie iie ree custodian b erik rk eere ree rir me friar beneficiary e me err kk arerr rarer rrr rr iie beneficiary f me rii iir rrr rie retr i i beneficiary g beneficiary h beneficiary k me rei i erie rarer eere rkekkkererereerreerereere krekkekrkerereerrerererer dear kekerkeeekerrerer this is in response to your letter dated date as supplemented by correspondence dated date date and date submitted on your behalf by your authorized representative in which you request a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ khkkekekrekekekrerererrkererrk the following facts and representations have been submitted under penalties of perjury in support of the ruling requested individual m established trust t and appointed individual m established an individual_retirement_arrangement ira x with custodian b on june taxpayer a as a trustee of trust t trust t was named the primary beneficiary of ira x article ill of the trust t agreement identifies beneficiaries e f g h and k as equal beneficiaries of trust t each beneficiary's share is to be held as a separate trust and administered according to the terms of trust t however with respect to the ira x assets trust t provides that none of the ira x assets is to be deposited into beneficiary e’s individual m’s surviving_spouse separate trust therefore taxpayer a states that under the provisions of trust t the four individuals entitled receive an equal share of ira x are beneficiaries f g h and k individual m died on february of individual m’s estate taxpayer a is also the executor taxpayer a contacted custodian b in order to determine on december if there were any matters that needed to be wound up with respect to ira x before the end of the year and was advised by custodian b that the assets of ira x would have to be distributed by the end of the day because a_trust trust t was the primary beneficiary of ira x upon this advice taxpayer a signed the ira beneficiary distribution form authorizing custodian b to transfer amount d from ira x to trust t a non-retirement account also maintained with custodian b upon receipt of this authorization custodian b on date distributed the entire value of ira x amount d to trust t taxpayer a states that he subsequently learned that another distribution option of the ira x assets might have been available to beneficiaries f g h and k under sec_401 of the code and the applicable regulations there under even though trust t was named as the primary beneficiary of ira x taxpayer a asked custodian b to reverse the distribution but was informed by custodian b that it did not have the authority to do so taxpayer a has requested that the service under it’s authority to waive the day rollover requirement waive such requirement with respect to the distribution from trust t to taxpayer a and allow amount d to be returned to ira x and allow beneficiaries f g h and k the opportunity to roll over their respective share of the ira x assets to an ira established in their own names so that they can then exercise distribution options under code sec_401 sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code rkeekrekereekeererererereree sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the day on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code denies rollover treatment for inherited iras sec_408 provides that in the case of an inherited ira- i this paragraph shall not apply to any amount received by any individual from such an account or annuity and no amount transferred from such account or annuity to another individual_retirement_account or annuity shall be excluded fromm gross_income by reason of such transfer and such inherited account or annuity shall not be treated as an individual_retirement_account or annuity for purposes of determining whether any other amount is a rollover_contribution sec_408 of the code defines inherited ira and provides that an individual_retirement_account or annuity shall be treated as inherited if- kkrekekeekkrerrererereeere i ii the individual for whose benefit the account or annuity is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to code sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred with respect to whether or not amount d can be returned to ira x documentation submitted in this request for a ruling indicates that taxpayer a to distribute the ira x completed a distribution form authorizing custodian b assets to trust t the beneficiary so named by individual m as the primary beneficiary of ira x trust t was named by individual m prior to his death as the primary beneficiary of ira x and upon individual m’s death the entire value of ira x per that prior beneficiary designation should have been made to trust t revproc_2003_16 authorizes the service to waive the 60-day rollover requirement where the failure to waive such a requirement would be against equity or good conscience there is nothing in sec_408 of the code or revproc_2003_16 that would allow the service under this authority to override the payment of a distribution to the beneficiary named by the ira owner to receive the distribution upon the ira owner's death you further ask that beneficiaries f g h and k be allowed to roll over their respective portion of the ira x assets to an ira established in their own names in this case individual m named trust t as the beneficiary of ira x sec_1_401_a_9_-4 q a-3 a of the final income_tax regulations under code sec_401 and sec_408 which were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite_19_irb_852 date provides that only individuals may be designated beneficiaries for purposes of sec_401 a person that is krrrerekekrrerekrerererererke not an individual such as an employee’s estate may not be a designated_beneficiary further sec_1_401_a_9_-4 q a-5 a of the final regulations provides in pertinent part that a_trust is not a designated_beneficiary even though the trust is named as a beneficiary consequently trust tis nota designated_beneficiary of ira x even though it was named by individual m as the beneficiary of ira x however sec_1_401_a_9_-4 q a-5 a of the final regulations further provides that the if the requirements of paragraph b of q a are met and the required_documentation as described in section q a-6 b required minimum distributions after death is provided to the plan_administrator by the trustee of the trust the beneficiaries of the trust will be treated as having been designated as beneficiaries of the employee under the plan for purposes of code section if these requirements are met the trust is a see-through trust and i sec_401 a named beneficiary of the ira as of the date of the ira owner's death and the beneficiaries of the trust with respect to the trust's interest in the ira may be considered designated beneficiaries for purposes of determining the distribution period for payment of benefits from the ira under code sec_401 beneficiaries f g h and k are described and identified in trust t as the surviving children of individual m as surviving children of individual m their respective share of the ira x assets is treated as an inherited ira under code sec_408 because they would have acquired their respective share by reason of the death of individual m and further because they are not the surviving_spouse of individual m with respect to iras the 60-day rollover requirement is only applicable to distributions from iras that meet the requirements of code sec_408 and sec_408 the 60-day rollover requirement does not apply to inherited iras because sec_408 of the code denies rollover treatment for such iras therefore assuming trust t meets the requirements of q a-5 and q a-6 of sec_1 a -4 of the final regulations and further assuming that beneficiaries f g h and k would have been deemed the designated beneficiaries of ira x their respective share of ira x is considered an inherited ira and consequently is not eligible for rollover treatment under the code a nonspousal beneficiary can only direct a trustee-to-trustee transfer of an ira although the ira meets the description of an inherited ira as opposed to a rollover of an ira from one trustee or custodian to another further beneficiaries f g h and k’s respective share of the ira x assets would be considered an inherited ira even if they received their respective share directly from ira x therefore with respect to your ruling_request we conclude that amount d cannot be redeposited into ira x and further conclude that beneficiaries f g h and k's respective share of the ira x assets is not eligible for rollover treatment krkekkekerererekrererereer no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or the regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions concerning this ruling please contact hare kkk err ker arke her ere raei arerr set ep ra t2 sincerely yours eagned dotgr b fuitd joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
